       Case 3:20-cv-07368-JCS Document 21 Filed 05/03/21 Page 1 of 3




1     CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
2     Prathima Price, Esq., SBN 321378
3
      Dennis Price, Esq., SBN 279082
      Mail: 8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
5     amandas@potterhandy.com
      Attorneys for Plaintiff
6
      HIMAT SINGH BAINIWAL (SBN: 322354)
7     himat@bainiwallaw.com
      BAINNIWAL LAW
8     2797 Park Avenue Suite 201
      Santa Clara, CA 95050
9     Telephone: (408) 646-1661
10    Facsimile: (408) 693-3031
      Attorneys for Defendant
11    Bhupinder S. Parmar
12                       UNITED STATES DISTRICT COURT
13                      NORTHERN DISTRICT OF CALIFORNIA
14    SCOTT JOHNSON                            Case: 3:20-cv-07368-JCS
15            Plaintiff,
                                               JOINT STIPULATION FOR
16      v.                                     DISMISSAL PURSUANT TO
17    BHUPINDER S. PARMAR                      F.R.CIV.P. 41 (a)(1)(A)(ii)
18            Defendant.
19
20
21
22
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal              Case: 3:20-cv-07368-JCS
       Case 3:20-cv-07368-JCS Document 21 Filed 05/03/21 Page 2 of 3




1                                           STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: April 29, 2021                      CENTER FOR DISABILITY ACCESS
10
                                                By: /s/ Amanda Seabock
11                                                      Amanda Seabock
                                                       Attorneys for Plaintiff
12
13   Dated: April 29, 2021                      BAINNIWAL LAW
14                                              By: /s/ Himat Singh Bainiwal
     _______________________________                    Himat Singh Bainiwal
15                                                     Attorneys for Defendant
16                                                     Bhupinder S. Parmar

17                                                ISTRIC
                                             TES D      TC
18                                         TA
                                                                    O
                                   S




                                                                     U
                                  ED




19   Dated: May 3, 2021
                                                                      RT




                                                            ERED
                              UNIT




                                                ORD
20
                                       IT IS SO
                                                                            R NIA




21
22                                                               ero
                                                          h C. Sp
                              NO




                                                     sep
                                            Judge Jo
                                                                           FO




23
                               RT




                                                                       LI




                                       ER
                                   H




                                                                       A




24                                                                     C
                                            N                 F
25                                              D IS T IC T O
                                                      R
26
27
28

                                                      2

     Joint Stipulation for Dismissal                           Case: 3:20-cv-07368-JCS
       Case 3:20-cv-07368-JCS Document 21 Filed 05/03/21 Page 3 of 3




1                         SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Himat
4    Singh Bainiwal, counsel for Bhupinder S. Parmar and that I have obtained Mr.
5    Bainiwal’s authorization to affix his electronic signature to this document.
6
7    Dated: April 29, 2021             CENTER FOR DISABILITY ACCESS
8
                                       By: /s/ Amanda Seabock
9                                              Amanda Seabock
10
                                               Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3

     Joint Stipulation for Dismissal                Case: 3:20-cv-07368-JCS
